DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-37 and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 23 of a method for producing a multifilament yarn in which a melt of a copolymer of polyacrylonitrile (PAN), producible by a copolymerization of 95 to 60% by mol of acrylonitrile with the specified compounds a, b and c of the claim is spun in a melt spinning method by extruding a melt of the copolymer free of plasticizing agents through a spinneret, stretching the multifilament yarn at least tenfold and drawing off at a final draw speed of at least 300 m/min in which the multifilament yarn comprises 50-5000 individual filaments set to a fineness of <10 dtex in addition to the other limitations present in the claims.
The closest prior art of record, Kobashi, Porosoff and Jorkasky as discussed in the Non-Final Rejection mailed 12/13/2021, teaches the formation of multifilament yarns from PAN copolymers using a variety of methods.  However, as discussed in applicant’s reply filed 05/10/2022 does not teach nor render obvious the entirety of the particularly claimed invention including the melt extrusion of the particular composition to produce the particular stretched multifilament material in the absence of a plasticizing agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Cancellation of claims 41-44 withdrawn with traverse and directed towards a product not eligible for rejoinder.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742